Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed November 4th, 2022 has been entered. Claims 1-21 remain pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding claims 1, 5, and 13, the original disclosure does not discuss determining, for each of the travel criterion, an updated value representative of the one or more indications compiled for the travel criterion.  
	Paragraph [0029] of the original disclosure updating the “certainty determination” of a value for the travel criterion.  As an example, the travel criterion “flight departure” might have a value of “morning flight departure” and a certainty value of 50%.  The original disclosure teaches updating the certainty value of the travel criterion (e.g., 75%); however, the original disclosure does not discuss updating the value for the travel criterion (e.g., afternoon flight departure, evening flight departure).  Therefore, this limitation is new matter.
	In addition, because the original disclosure does not provide support for the “updated value” limitation, then the original disclosure does not provide support for the newly added “populating the array with each determined updated value” (emphasis added).  Therefore, this limitation is new matter.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1, 5, and 13 each recite a method of organizing human activity because the claims recite a method that includes obtaining traveler preference information, inferring travel criteria, and determining a first recommended travel itinerary based on the travel preference information and contextual information.  This is a method of managing personal behavior because an itinerary is recommended to the user that alters the behavior the user will take.  Additionally, this is a method of managing interactions between people because the recommended itinerary affects the people that the user will be interacting with.  The mere nominal recitation of servers, a recommendation tool, a client device, a monitor, a parser, a recommendation engine, and a computer does not take the claim out of the method of organizing human activity grouping. Thus, the claims recite an abstract idea. 
	This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally “apply” the concepts of obtaining traveler preference information, inferring travel criteria, and determining a recommended travel itinerary in a computer environment.  The claimed servers, recommendation tool, client device, monitor, parser, recommendation engine, and computer are merely invoked as tools to perform the claimed method.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  Claim 1 adds the additional elements of storing information associated with travelers previously using the travel system, storing travel products, and displaying the recommended travel itinerary.  These processes do not integrate the judicial exception into a practical application.  Instead, the storing and displaying limitations merely add insignificant extra-solution activity to the judicial exception.  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application.  The claims are directed to an abstract idea. 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describe how to generally “apply” the concepts of obtaining traveler preference information, inferring travel criteria, and determining a recommended travel itinerary in a computer environment.  Additionally, the process of storing data is a judicially recognized well-understood routine and conventional activity (MPEP 2106.05(d)(II) iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  
	Furthermore, the process of displaying data (an itinerary) is a well-understood, routine, and conventional activity.  The specification demonstrates the well-understood, routine, conventional nature of this additional element because it is described in a manner that indicates the element is sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a).  As described in paragraph [0047] of Applicant’s disclosure, “client device 140 is any computing device including a graphical user interface (GUI) 145a and an input/output (I/O) interface 145b. Client device 140 may use GUI 145a to display or have displayed the recommended itinerary (or plurality of recommended travel itineraries).”  Paragraph [0061] of Applicant’s disclosure further provides “the recommended travel itinerary may be transmitted to and displayed on a user device of the user, e.g., his phone or computer.”  For these reasons, there is no inventive concept in the claims, and thus they are ineligible. 
	Claims 2-4, 6-12, and 14-21 are directed to substantially the same abstract idea as claims 1, 5, and 13 and are rejected for substantially the same reasons.  Claims 2, 8, and 16 further narrow the abstract idea of claims 1, 5, and 13 by e.g., further defining comparing preference data to available travel products.  Claims 3, 10, and 18 further narrow the abstract idea of claims 1, 5, and 13 by e.g., further defining determining and selecting the closest travel product.  Claim 4 further narrows the abstract idea of claim 1 by e.g., further defining the travel products that are stored.  Claims 6, 7, 14, and 15 further narrow the abstract idea of claims 5 and 13 by e.g., further defining obtaining contextual information and information indicating relationships between contextual information and travel criteria.  Claims 9, 17, 19, and 20 further narrow the abstract idea of claims 5 and 13 by e.g., further defining adjusting the determined values based on the inferred travel criteria.  Claims 11 and 12 further narrow the abstract idea of claim 5 by e.g., further defining the contextual information obtained.  These limitations are all directed to a method that can be performed in the human mind.  Thus, claims 2-4, 6-12, and 14-21 are directed to substantially the same abstract idea as claims 1, 5, and 13 and do not add any additional elements to evaluate at Steps 2A prong two or 2B. Therefore, claims 2-4, 6-12, and 14-21 describe neither a practical application of nor significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180053121 A1 to Gonzalez et al (hereafter Gonzalez) in view of US 20160239765 A1 to Pasero, et al (hereafter Pasero), and further in view of US 20150339598 A1 to Lulla et al (hereafter Lulla).
Claims 1, 5, and 13. 
A computerized travel system, comprising, (Gonzalez: [0013] FIG. 1 depicts an intelligent travel planning system)
a first server configured to store information associated with travelers previously using the travel system; (Gonzalez: FIG. 1 depicts a history tracker 133. [0019] The history tracker 133 of the intelligent travel planning system 130 records data on usage of the intelligent travel planning system 130 by all users, both guests and registered users.  [0017] In one embodiment of the present invention, the intelligent travel planning system 130 operates in a cloud computing environment.  [0066] Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g. networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services));
and a travel itinerary recommendation tool communicatively coupled to the first server (Gonzalez: [0017] In one embodiment of the present invention, the intelligent travel planning system 130 operates in a cloud computing environment 50 of FIG. 6, and the components 131, 133, 135, 137, 139, and 141 of the intelligent travel planning system 130 may be distributed across participating computing nodes 10, of FIGS. 5 and 6, of the cloud computing environment 50 of FIG. 6.) 
one or more second servers configured to store one or more travel products available through the travel system (Gonzalez: [0017], [0023] In one embodiment of the present invention, the itinerary builder 137 may utilize a catalog database, which includes numerous travel options, including hotel packages and tour programs with descriptions, schedules, availability, as well as itinerary templates. The catalog database may be external to the intelligent travel planning system 130 and may be accessed by use of the external source coordinator 141, or directly by the itinerary builder 137.)
and a client device (Gonzalez: FIG. 1 and [0014] A network environment 100 includes a user 110, a user device 120, the intelligent travel planning system 130, at least one travel booking system 150, and at least one external data source 160.)
wherein the travel itinerary recommendation tool is configured to apply machine learned algorithms to identify user preferences (Gonzalez:  [0018] The cognitive process 131 of the intelligent travel planning system 130 interacts with the user 110 via the web user interface 121 to take travel requirement inputs and feedback responses from the user 110. The cognitive process 131 includes natural language processing and machine learning functionalities, and is trained in travel jargon such that the intelligent travel planning system 130 may communicate with the user 110 in a natural language to plan a trip and may learn personal preferences of the user 110 as the interaction between the cognitive process 131 and the user 110 progresses. As the cognitive process 131 parses inputs from the user 110 into a specific request for other components of the intelligent travel planning system 130 and/or for components external to the intelligent travel planning system 130, processes corresponding to the specific request are invoked to complete the specific request, and to generate a result responsive to the inputs for the user 110. The cognitive process 131 may ask for clarification of the inputs from the user 110, or may make inferences regarding the nature of the inputs based on a user profile associated with the user 110, by use of the user profiler 135, or otherwise relevant data as adapted from past responses and other data sources by a large number of users, such that the intelligent travel planning system 130 may have more accurate information as to the intent of the user 110 represented by the inputs, and consequently, the intelligent travel planning system 130 may generate the result that suits the intent of the user 110 better than automatically generated search results based on inputs of simple queries as provided by conventional travel booking systems)
through a series of itinerary sets selected based on their ability to inform a plurality of travel preferences of the user (Gonzalez:  [0020] By use of the history tracker 133, the intelligent travel planning system 130 may interact with respective users in a manner individually customized based on the usage data without a significant amount of preference data that are conventionally requested for the users to manually input. The usage data recorded by the history tracker 133 is made available for the user profiler 135 to build a user profile for later use as authorized by the user 110. For example, if the user 110, in the past, had repeatedly selected travel seasons which are characterized as more expensive but more likely to have pleasant weather, the intelligent travel planning system 130 associates a higher priority for weather than a priority for price, and adjust weights for respective aspects accordingly in the process of scoring a candidate itinerary by use of the scoring process 139, [0034] examples of preference information may be … itineraries of other travelers for the same destination as the destination of the user) and
encode the identified user preferences in a traveler preference data structure comprising an array of values (Gonzalez:  [0043] the intelligent travel planning system 130 employs a balance combination of four (4) kinds of relative weights to weigh in respective preference information into itineraries/recommendations for the user. In the same embodiment, the four relative weights in the balance combination may include a default preference, session data, a user profile, and a purchase history, as noted (F1, F2, F3, F4), wherein F1 is a percentile value for the default preference to be weighed in scoring, F2 is a percentile value for all interactions including inputs and feedbacks during a travel planning session to be weighed in scoring, F3 is a percentile value for the use profile to be weighed in scoring, and F4 is a percentile value for the purchase history to be weighed in scoring, and wherein F1+F2+F3+F4=1. The default preference is a general preference as employed in conventional travel booking systems, such as cost, departure and arrival schedules, duration including flight time and layovers, etc. The intelligent travel planning system 130 may adjust the default preferences based on a large scale historical data that had been established by a statistically meaningful number of users over time, to predict personal preferences better for a future user by using historical preferences by other travelers having similar travel requirements)
the travel itinerary recommendation tool comprising:  a traveler monitor configured to obtain traveler preference information associated with a traveler from one or more of the first server and the client device (Gonzalez: FIG. 1 [0014] A network environment 100 includes a user 110, a user device 120, the intelligent travel planning system 130, at least one travel booking system 150, and at least one external data source 160.  [0034] … the intelligent travel planning system 130 gathers personal preference information of the user and travel requirements.)
wherein the traveler preference information indicates one or more travel criteria for a trip (Gonzalez: FIG. 2 [0034] … the intelligent travel planning system 130 gathers personal preference information of the user and travel requirements.)
wherein the one or more travel criteria comprises one or more parameters of the travel one or more available travel products (Gonzalez: [0034] Non-limiting examples of travel requirements may be, destination, price, time of year, month, and day, etc.)
a contextual information parser configured to infer in real-time one or more travel criteria from contextual information obtained for the trip (Gonzalez: [0034] In block 210, the intelligent travel planning system 130 gathers personal preference information of the user and travel requirements. As described above, the personal preference information may be a combination of a user profile, a purchase history, inputs and feedback to a proposed itinerary during a travel planning session. The travel requirements are collected via the cognitive process, based on various user inputs of speech, input text, etc.  [0026] In one embodiment of the present invention, the scoring process 139 relatively scores data sources of the personal preference information including real time interactions. … By use of the real time interactions, the scoring process 139 may weigh latest interests of the user and specific purposes of a current trip more than general priorities and personal preferences of the user.)
the contextual information being information that does not include any travel criterion (Gonzalez: [0034] In block 210, the intelligent travel planning system 130 gathers personal preference information of the user and travel requirements. As described above, the personal preference information may be a combination of a user profile, a purchase history, inputs and feedback to a proposed itinerary during a travel planning session.  Non-limiting examples of preference information may be, demographic information of the user in the user profile, recorded preference of the user including likes, dislikes, preferred airlines/airports, preferred seat/mode/number of stops for a flight, preferred travel style such as average days spent in one destination, recorded past travel experience of the user, experience and itineraries of other travelers for the same destination as the destination of the user, evaluation/ratings/reviews of other travelers, etc.)
and a recommendation engine configured to: determine a first recommended travel itinerary for the trip based on the traveler preference information and the contextual information (Gonzalez: [0036] teaches on in block 230, the intelligent travel planning system 130 builds an itinerary by use of the itinerary builder based on search results from block 220. See FIG. 3 and description for details of scoring and itinerary building. The itinerary resulting from block 230 is a highest-scored travel option based on scoring as configured by one embodiment of the scoring process. Then the intelligent travel planning system 130 proceeds with block 240.)
wherein determining the first recommended travel itinerary for the trip comprises: dynamically updating the traveler preference data structure for the trip, wherein the traveler preference data structure is dynamically updated by (Gonzalez:  Claim 10 updating the balance combination by increasing the second relative weight for the session data by a predefined value and by decreasing the first relative weight for the default preference by the predefined value; and iterating the searching, the building, the applying, and the obtaining by use of the updated balance combination,” Claim 11 “updating, responsive to determining that the user has the user profile and that the third relative weight for the user profile is less than a predefined cap for the user profile, the balance combination by increasing the third relative weight for the user profile by the predefined value and by decreasing the first relative weight for the default preference by the predefined value; scoring the travel options by use of the updated balance combination,” Claim 12 “updating, responsive to determining that the user has the purchase history and that the fourth relative weight for the purchase history is less than a predefined cap for the purchase history, the balance combination by increasing the fourth relative weight for the purchase history by the predefined value and by decreasing the first relative weight for the default preference by the predefined value; scoring the travel options by use of the updated balance combination, [0018] The cognitive process 131 of the intelligent travel planning system 130 interacts with the user 110 via the web user interface 121 to take travel requirement inputs and feedback responses from the user 110. The cognitive process 131 includes natural language processing and machine learning functionalities, and is trained in travel jargon such that the intelligent travel planning system 130 may communicate with the user 110 in a natural language to plan a trip and may learn personal preferences of the user 110 as the interaction between the cognitive process 131 and the user 110 progresses, [0026] the scoring process 139 relatively scores data sources of the personal preference information including real time interactions, a purchase history, and a user profile, corresponding to a registered user. The real time interactions are kept by the cognitive process 131, the purchase history by the history tracker 133, and the user profile by the user profiler 135. By use of the real time interactions, the scoring process 139 may weigh latest interests of the user and specific purposes of a current trip more than general priorities and personal preferences of the user, [0040] the intelligent travel planning system 130 updates personal preference information for the user with choices the user makes from the recommendations such that personal preference and selection pattern of the user may be established by simply using the intelligent travel planning system 130):
compiling, for each of the travel criterion, one or more indications based on one or more of the traveler preference information and the contextual information inferred in real-time; (Gonzalez, see at least [0023] - [0026], teaches a scoring process for the travel criterion that is based on compiling user preference information, with the user preference information being travel preferences of a user associated with the user's account and preference information that is obtained through a cognitive process in real-time “during a live session with the user”.)
determining, for each of the travel criterion, an updated value representative of the one or more indications compiled for the travel criterion, wherein at least one of the one or more indications is adjusted by a weighting factor, the weighting factor representing a certainty value indicating a correlation between the contextual information and a particular one of the inferred travel criterion (Gonzalez: [0025] “The scoring process 139 of the intelligent travel planning system 130 weighs sources of the personal preference information of the user 110 to reduce the number of available travel selections by investigating only the high-scored options that are best suited for the personal preference of the user 110,” [0026] By use of the real time interactions, the scoring process 139 may weigh latest interests of the user and specific purposes of a current trip more than general priorities and personal preferences of the user. By use of the purchase history, the scoring process 139 may weigh in past travel tendencies of the user more than other sources of preference information.  Also, by use of a large scale purchase history of a group of users, the scoring process 139 may weigh in general tendency of travelers for a certain destination. By use of the user profile, the scoring process 139 may weigh in personal preferences with regard to aspects not appearing in the purchase history such as how much the user 
prefers a certain departure location to be near the residence of the user,” [0035] “the itinerary builder or the cognitive process of the intelligent travel planning system 130 performs searches for relevant travel options from available data, either internal or external, based on the preference information and the travel requirements as scored by a default balance combination of relative weights, in which a default preference is one hundred percent (100%),” [0043] “the intelligent travel planning system 130 employs a balance combination of four (4) kinds of relative weights to weigh in respective preference information into itineraries/recommendations for the user. In the same embodiment, the four relative weights in the balance combination may include a default preference, session data, a user profile, and a purchase history, as noted (F1, F2, F3, F4), wherein F1 is a percentile value for the default preference to be weighed in scoring, F2 is a percentile value for all interactions including inputs and feedbacks during a travel planning session to be weighed in scoring, F3 is a percentile value for the use profile to be weighed in scoring, and F4 is a percentile value for the purchase history to be weighed in scoring, and wherein F1+F2+F3+F4=1. The default preference is a general preference as employed in conventional travel booking systems, such as cost, departure and arrival schedules, duration including flight time and layovers, etc. The intelligent travel planning system 130 may adjust the default preferences based on a large scale historical data that had been established by a statistically meaningful number of users over time, to predict personal preferences better for a future user by using historical preferences by other travelers having similar travel requirements.”  The travel itinerary recommendation tool of Gonzales weighs inferred travel criterion lower than other travel criterion because it has less certainty.  For instance, the default preference is adjusted by a weighing factor to be lower because other travel criterion (e.g., user profile) makes the certainty of the default preference lower).
Regarding the following limitation,
populating the array with each determined updated value, 
Gonzalez teaches that the intelligent travel planning system uses a combination of data comprising the users travel requirements and personal preference information for use in determining a first recommended travel itinerary, which suggests that the data is structured to facilitate searching and comparing the data against data of one or more available travel products, but doesn’t explicitly teach populating an array with each determined value.  
However, Pasero teaches populating an array with weighted values based on travel criteria and travel preferences of a user, where travel preference information is based on a user profile and preference information obtained through a user’s interactions during a travel planning session. (Pasero: See generally [0035] – [0040].  [0039] FIG. 4 depicts a diagrammatic view of a probabilistic profile 90 comprising an array of N value profiles VP.sub.1−VP.sub.N. Each value profile VP.sub.1−VP.sub.N of the probabilistic profile 90 may comprise a probability, or weight w.sub.1−w.sub.N, (represented by the height of each value profile VP.sub.1−VP.sub.N along the vertical axis). That is, the probabilistic profile 90 may be represented by an array [w.sub.1×VP.sub.1, w.sub.2×VP.sub.2, . . . w.sub.N×VP.sub.N]. Each value profile VP.sub.1−VP.sub.N of the probabilistic profile 90 may further comprise a set of M travel itinerary characteristics (v.sub.1, v.sub.2, . . . v.sub.M). The weight w.sub.1−w.sub.N may provide the relative effect of the corresponding value profile VP.sub.1−VP.sub.N in a blending function that provides the composite profile CP of the traveler.  [0043] The resulting composite profile CP may provide the set of M travel itinerary characteristics (v.sub.1, v.sub.2, . . . v.sub.M) for the traveler in which each itinerary characteristic (v.sub.1, v.sub.2, . . . V.sub.M) of the composite profile CP comprises the weighted sum of the corresponding itinerary characteristics (v.sub.1, v.sub.2, . . . v.sub.M) of each of the value profiles VP.sub.1−VP.sub.N.  Abstract “The traveler may identify which travel itineraries of the subset they prefer, and the result of this selection used to update a probabilistic profile of the traveler. The search results may be re-ranked using an updated composite profile, and a new subset of travel itineraries selected based on the re-ranking The traveler may indicate which travel itinerary is preferred from the new subset, and the probabilistic profile updated based thereon. The process of re-ranking search results and updating the probabilistic profile may be repeated until successive sets of ranked results match each other,” [0019] “In response to the traveler indicating a preference between the travel itineraries, the search engine may update the probabilistic profile to optimize identification of the selected travel itinerary by the composite profile. The search engine may then select a new subset of travel itineraries based on the updated probabilistic profile and repeat the training process. The process may be repeated multiple times until the search engine can reliably predict user preferences”)
One of ordinary skill in the art would have recognized that applying the known technique of Pasero to Gonzalez would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Pasero to the teaching of Gonzalez would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such technique of weighting and ranking an array of data corresponding to different travel criteria and traveler preference information. Further, applying technique of weighting and ranking a data array corresponding to different travel criteria and preference information to Gonzalez, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient filtering of one or more available travel products based on the relative importance of the different travel criteria to the user.
Regarding the following limitation,
comparing the updated traveler preference data structure to a first array corresponding to one of the one or more available travel products; 
	Gonzalez, in view of Pasero, teaches ([0022] The itinerary builder 137 of the intelligent travel planning system 130 generates an itinerary by use of respective results from one or more travel booking systems 150 that provide conventional reservation services. [0035] In block 220, the intelligent travel planning system 130 searches travel options from the travel booking systems and other sources for the user such as membership/loyalty programs based on the preference information and the travel requirements gathered in block 210.  In one embodiment of the present invention, the itinerary builder or the cognitive process of the intelligent travel planning system 130 performs searches for relevant travel options from available data, either internal or external, based on the preference information and the travel requirements as scored by a default balance combination of relative weights. [0040] Also the intelligent travel planning system 130 updates personal preference information for the user with choices the user makes from the recommendations such that personal preference and selection pattern of the user may be established by simply using the intelligent travel planning system 130), but doesn’t explicitly teach that the updated traveler preference data structure is compared to a first array of travel products.
However, Lulla teaches (Lulla [0085] The booking engine interface 100 interacts with two main databases: a booking engine database/back end 110 and any number of online travel agency (OTA)/meta-search sites 120. The booking engine interface 100 takes the user inputted criteria 145 from an end user 130 and performs a first availability search 105 in its own database/back end 110.  [0084] The database of the present invention may be implemented using various standard data-structures, such as an array, hash, (linked) list, struct, structured text file (e.g., XML), table, and/or the like.)
One of ordinary skill in the art would have recognized that applying the known technique of Lulla to Gonzalez would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Lulla to the teaching of Gonzalez would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such array data structures for storing travel products for search by travel booking systems. Further, applying array data structures to Gonzalez, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient comparison of the traveler preference data structure to the available travel product data structure when searching for recommended itineraries.
Gonzalez further teaches: 
and selecting the first recommended travel itinerary based on the comparison; and (Gonzalez [0036] In block 230, the intelligent travel planning system 130 builds an itinerary by use of the itinerary builder based on search results from block 220. See FIG. 3 and description for details of scoring and itinerary building. The itinerary resulting from block 230 is a highest-scored travel option based on scoring as configured by one embodiment of the scoring process.)
and cause a display of the first recommended travel itinerary to the traveler at the client device (Gonzalez: FIG. 4 [0060] The intelligent travel planning system 130 builds and displays the exemplary itinerary 400 including the high-level view map 410 and the detailed view table 420 to the user 110.)
wherein displaying the first recommended travel itinerary allows the traveler to review travel criteria associated with the first recommended travel itinerary (Gonzalez: FIG. 4 [0060] The high-level view map 410 includes, regions, cities, days, etc., respectively linked to relevant item in the detailed view table 420, and vice versa. Activities, names of airports, hotels, tourist destinations, etc., in the detailed view table 420 are linked to further information such as respective home pages, review pages, etc. The user 110 may provide feedback to the exemplary itinerary 400 by drag and drop, reorder and/or move activities, dates, etc., from the detailed view table 420, or otherwise requests adjustment to the itinerary.)
and select the first recommended travel itinerary for planning the trip using the client device (Gonzalez: [0060] Once the user 110 decides on the itinerary as customized and adjusted, the intelligent travel planning system 130 makes reservation with respective travel booking systems and keeps a coordinated record based on the itinerary of the user 110.)
Regarding claim 5, see above relevant rejection of claim 1.  In addition, Gonzalez teaches:
A computerized method for use in a travel itinerary booking system, comprising: (Gonzalez: [0013] FIG. 1 depicts an intelligent travel planning system [0098] The present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.)
obtaining, by a computer, traveler preference information associated with a traveler, wherein the traveler preference information indicates one or more travel criteria for a trip, (Gonzalez: [0034] and Fig. 2 teaches on in block 210, the intelligent travel planning system 130 gathers personal preference information of the user and travel requirements. As described above, the personal preference information may be a combination of a user profile, a purchase history, inputs and feedback to a proposed itinerary during a travel planning session.  [0014] A network environment 100 includes a user 110, a user device 120, the intelligent travel planning system 130, at least one travel booking system 150, and at least one external data source 160.)
Regarding claim 13, see above relevant rejection of claim 1.  In addition, Gonzalez teaches: 
A computerized travel itinerary recommendation tool (Gonzalez: [0013] FIG. 1 depicts an intelligent travel planning system [0098] The present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.)
Claims 2, 8 and 16. Using the language of claim 2 variant, Gonzalez, in view of Pasero, and further in view of Lulla, teaches the travel system of claim 1.  Regarding the following limitation:
wherein determining the first recommended travel itinerary for the trip further comprises: comparing the traveler preference data structure to a second array corresponding to a different one of the one or more available travel products 
Gonzalez teaches that the traveler preference data, consisting of travel requirements and preference information, is compared to multiple travel options in travel booking systems ([0035] In block 220, the intelligent travel planning system 130 searches travel options from the travel booking systems and other sources for the user such as membership/loyalty programs based on the preference information and the travel requirements gathered in block 210. In one embodiment of the present invention, the itinerary builder or the cognitive process of the intelligent travel planning system 130 performs searches for relevant travel options from available data, either internal or external, based on the preference information and the travel requirements), but doesn’t explicitly teach that the traveler preference data structure is compared to an array structure of one or more available travel products.  
However, Lulla teaches that a database of one or more available travel products can be structured as an array.  (Lulla [0085]  The booking engine interface 100 interacts with two main databases: a booking engine database/back end 110 and any number of online travel agency (OTA)/meta-search sites 120. The booking engine interface 100 takes the user inputted criteria 145 from an end user 130 and performs a first availability search 105 in its own database/back end 110.  [0084] The database of the present invention may be implemented using various standard data-structures, such as an array, hash, (linked) list, struct, structured text file (e.g., XML), table, and/or the like.)
The same rationale to combine Lulla to Gonzalez persists, as shown above in the independent claims.  
Claims 3 and 10. Using the language of claim 3 variant, Gonzalez, in view of Pasero, and further in view of Lulla, teaches the following limitations of claim 3: 
The travel system of Claim 2, wherein applying the modeled traveler preference data structure to the one or more available travel products available comprises: determining a closest travel product of the one or more available travel products that has the least deviation from the traveler preference data structure; (Gonzalez: [0036] and Fig. 2 In block 230, the intelligent travel planning system 130 builds an itinerary by use of the itinerary builder based on search results from block 220. See FIG. 3 and description for details of scoring and itinerary building. The itinerary resulting from block 230 is a highest-scored travel option based on scoring as configured by one embodiment of the scoring process.)
and selecting the closest travel product to be the first recommended travel itinerary. (Gonzalez: [0036] The itinerary resulting from block 230 is a highest-scored travel option based on scoring as configured by one embodiment of the scoring process.)
Claim 4: Gonzalez, in view of Pasero, and further in view of Lulla, teaches the following limitations of claim 4: 
The travel system of Claim 1, wherein the one or more second servers are configured to store travel products comprising one or more of airline flights, hotel rooms, car rentals, and attractions.  (Gonzalez: [0029] The intelligent travel planning system 130 is coupled to at least one travel booking system 150, and at least one external data source 160. The travel booking systems 150 may include conventional travel booking systems such that travel items of activities, transportation, accommodation, etc., which are included in the itinerary as created by the intelligent travel planning system 130 may be reserved by use of the travel booking systems 150 directly from the intelligent travel planning system 130.)
Claims 6 and 14: Using the language of claim 6 variant, Gonzalez, in view of Pasero, and further in view of Lulla, teaches the following limitations of claim 6:
The method of Claim 5, further comprising obtaining, by a computer, at least some of the contextual information from the traveler's interaction with the travel itinerary system, wherein the obtained contextual information is not explicitly provided by the traveler.   (Gonzalez: [0034] and Fig. 2 teaches on experience and itineraries of other travelers for the same destination as the destination of the user, evaluation/ratings/reviews of other travelers, etc).
Claims 7 and 15: Using the language of claim 7 variant, Gonzalez, in view of Pasero, and further in view of Lulla, teaches the following limitations of claim 7:
The method of Claim 5, wherein inferring the one or more travel criteria in real-time comprises obtaining information indicating relationships between contextual information and travel criteria, wherein the obtained information was generated based on prior trips booked by the traveler or other users of the travel itinerary planning system.   (Gonzalez: [0034] and Fig. 2 teaches on In block 210, the intelligent travel planning system 130 gathers personal preference information of the user and travel requirements. As described above, the personal preference information may be a combination of a user profile, a purchase history, inputs and feedback to a proposed itinerary during a travel planning session. The travel requirements are collected via the cognitive process, based on various user inputs of speech, input text, etc. In one embodiment of the present invention, the user who has a corresponding user profile is treated as a registered user, and the user who does not is treated as an unregistered guest of the intelligent travel planning system 130 for scoring purposes in balancing sources of preference information. Non-limiting examples of travel requirements may be, destination, price, time of year, month, and day, etc. Non-limiting examples of preference information may be, demographic information of the user in the user profile, recorded preference of the user including likes, dislikes, preferred airlines/airports, preferred seat/mode/number of stops for a flight, preferred travel style such as average days spent in one destination, recorded past travel experience of the user, experience and itineraries of other travelers for the same destination as the destination of the user, evaluation/ratings/reviews of other travelers, etc.  See also [0025] – [0026] describing the real-time contextual information through user interaction.)
Claims 9 and 17: Using the language of claim 9 variant, Gonzalez, in view of Pasero, and further in view of Lulla, teaches the following limitations of claim 9:
The method of Claim 5, wherein generating the travel preference data structure for the trip comprises adjusting the one or more determined values based on the inferred travel criteria from the contextual information.   (Gonzalez: [0043] and FIG. 2 teaches on In one embodiment of the present invention, the intelligent travel planning system 130 employs a balance combination of four (4) kinds of relative weights to weigh in respective preference information into itineraries/recommendations for the user. In the same embodiment, the four relative weights in the balance combination may include a default preference, session data, a user profile, and a purchase history, as noted (F1, F2, F3, F4), wherein F1 is a percentile value for the default preference to be weighed in scoring, F2 is a percentile value for all interactions including inputs and feedbacks during a travel planning session to be weighed in scoring, F3 is a percentile value for the use profile to be weighed in scoring, and F4 is a percentile value for the purchase history to be weighed in scoring, and wherein F1+F2+F3+F4=1.  See also [0044] – [0049] teaching how the values are adjusted based on inferred travel preferences.)
Claims 10 and 18: Using the language of claim 10 variant, Gonzalez, in view of Pasero, and further in view of Lulla, teaches the following limitations of claim 10:
The method of Claim 5, wherein applying the traveler preference data structure to the travel products available for the trip comprises: determining a closest travel product of the one or more available travel products that has the least deviation from the traveler preference data structure; and selecting the closest travel product to be the first recommended travel itinerary.   (Gonzalez: [0035] In block 220, the intelligent travel planning system 130 searches travel options from the travel booking systems and other sources for the user such as membership/loyalty programs based on the preference information and the travel requirements gathered in block 210. In one embodiment of the present invention, the itinerary builder or the cognitive process of the intelligent travel planning system 130 performs searches for relevant travel options from available data, either internal or external, based on the preference information and the travel requirements as scored by a default balance combination of relative weights, in which a default preference is one hundred percent (100%), or by a current balance combination as adjusted in block 230 of a previous loop. See FIG. 3 and description for details of relative weights. Then the intelligent travel planning system 130 proceeds with block 230.  [0036] In block 230, the intelligent travel planning system 130 builds an itinerary by use of the itinerary builder based on search results from block 220. See FIG. 3 and description for details of scoring and itinerary building. The itinerary resulting from block 230 is a highest-scored travel option based on scoring as configured by one embodiment of the scoring process. Then the intelligent travel planning system 130 proceeds with block 240.)
Claims 11 and 19: Using the language of claim 3 variant, Gonzalez, in view of Pasero, and further in view of Lulla, teaches the following limitations of claim 11:
The method of Claim 5, wherein the contextual information comprises one or more of the following types of information: information associated with the location of the traveler or the time at which the traveler is seeking a travel itinerary for the trip; information associated with a destination of the trip; a reason for the trip or an indication that the traveler is travelling with a group or alone; and information associated with a state of mind of the traveler. (Gonzalez: [0034] Non-limiting examples of preference information may be, demographic information of the user in the user profile, recorded preference of the user including likes, dislikes, preferred airlines/airports, preferred seat/mode/number of stops for a flight, preferred travel style such as average days spent in one destination, recorded past travel experience of the user, experience and itineraries of other travelers for the same destination as the destination of the user, evaluation/ratings/reviews of other travelers, etc.  [0037] In block 240, the intelligent travel planning system 130 supplements the itinerary by applying external data such as severe weather warnings or social media postings that may be relevant to the itinerary, if any. [0040] By use of personal preference information, the intelligent travel planning system 130 may fine-tune itineraries for certain preferences with best possible options. For example, a user may plan to visit Paris for a day on a Tuesday during a trek through Europe, without knowing that the Louvre Museum is closed on Tuesdays. The intelligent travel planning system 130 checks personal preference of the user in block 210 as well as general preference of other travelers for Paris against a tentative itinerary, and informs the user about the Tuesday closure at the Louvre Museum and makes recommendation to adjust the tentative itinerary such that the user would not miss the opportunity to visit the Louvre Museum due to lack of information)
Claims 12 and 20: Using the language of claim 12 variant, Gonzalez, in view of Pasero, and further in view of Lulla, teaches the following limitations of claim 12:
The method of Claim 5, wherein at least a portion of the contextual information is obtained by presenting a (Gonzalez: [0038] In block 250, the intelligent travel planning system 130 determines what kind of response is received from the user in response to the itinerary presented in block 240. If the intelligent travel planning system 130 determines that the user responded to make changes to the presented itinerary in the feedback, then the intelligent travel planning system 130 loops back to block 220 to perform another search based on the requirements and preferences suggested in the response. If the intelligent travel planning system 130 determines that the user submitted a purchase confirmation to book the trip according to the presented itinerary, then the intelligent travel planning system 130 proceeds with block 260.)
Gonzalez does not teach the following limitations, however, Pasero teaches:
  (Pasero: [0018] The search engine may thereby provide the traveler with recommended travel itineraries in accordance with the personal preferences of the traveler. By selecting a set of travel itineraries from the search results for display to the traveler. [0019] To train the probabilistic profile to match the personal preferences of the traveler, the search engine may select a subset of two or more travel itineraries from the search results based on the probabilistic profile, and request the traveler indicate which travel itinerary is preferred. In response to the traveler indicating a preference between the travel itineraries, the search engine may update the probabilistic profile to optimize identification of the selected travel itinerary by the composite profile.)
It would have been obvious to one ordinary in the skill of the art at the time of the invention to combine the intelligent travel planning system and methods of Gonzalez with the plurality of travel sets presented to the user for obtaining the user’s preferred itineraries in Pasero because it allows the system and methods to (Pasero: [0020] accurately determine which search results have a higher value to the traveler.  These search results may then be displayed to the traveler so that the traveler is provided with travel itineraries which match their personal preferences without having to sort through a large number of search results. Embodiments of the invention may thereby enable travelers to avoid evaluating an excessive number of travel itineraries to find a preferred choice.)
Claim 21. Gonzalez, in view of Pasero, and further in view of Lulla, teaches the travel system of claim 1.  Gonzalez further teaches:
the contextual information parser is further configured to:  determine a first certainty value indicating a correlation between the contextual information and a first inferred travel criterion (see [0044] “the default relative weight is one hundred percent (100%) for an unregistered guest who does not have either a history or a user profile,” the first certainty value of 100% indicates a correlation between the contextual information and a first inferred travel criterion (e.g., there is a 100% correlation between the contextual information and a first inferred travel criterion and there is no additional information other than the default preferences);
after receiving new contextual information, update the first certainty value (see [0044] “if the user made purchases, the relative weight for the history may increase in proportion to the number of purchases, in an increment of ten percent (10%) per purchase, according to a predetermined cap for the relative weight for the history, such as fifty percent (50%). For example, for a user who made one (1) purchase as stored in the purchase history, relative weights for scoring search results for the user may be (90%, 0%, 0%, 10%), if the user had not created a user profile when the user made the purchase. For another example, for a user who made five (5) or more purchases as stored in the purchase history, relative weights for scoring search results for the user may be (50%, 0%, 0%, 50%)”); and
the recommendation engine is further configured to:  update the traveler preference data structure by determining, for the first inferred travel criterion, a value representative of one or more indications corresponding to the first inferred travel criterion as adjusted by a first weighting factor representing the updated certainty value; apply the updated traveler preference data structure to determine a second recommended travel itinerary (see claim 10 “updating the balance combination by increasing the second relative weight for the session data by a predefined value and by decreasing the first relative weight for the default preference by the predefined value; and iterating the searching, the building, the applying, and the obtaining by use of the updated balance combination,” claim 11 “scoring the travel options by use of the updated balance combination; and creating the itinerary as a group of travel options scored greater than other options”).
Response to Arguments 
Applicant's arguments with respect to the 35 U.S.C. 101 rejections have been fully considered but they are not persuasive.	
	Applicant argues that the claims are patent-eligible “because the claimed invention improves the ‘functioning of a computer or improves another technology or technical field … Applicants have amended the independent claims to affirmatively recite that the claimed inventions utilize machine-learning techniques to improve user recommendations” (p. 13, para. 3 (emphasis added)).  Applicant further argues that “the ability of the claimed invention to … improve recommendation determinations integrates any potential abstract idea into a practical application” (p. 15, para. 1 (emphasis added)).
	Contrary to the position taken by Applicant, a method that improves the way a recommendation is made to a user does not provide an improvement in the functioning of a computer or technical field.  The claimed servers, recommendation tool, client device, monitor, parser, recommendation engine, and computer function the same as they did prior to filing of Applicant’s claims.  There is no improvement to the functioning of the servers, recommendation tool, client device, monitor, parser, recommendation engine, and computer; rather, as noted by Applicant what claim 1 purports to improve is the functioning of a method of organizing human activity (e.g., making a recommendation to a user).  
In addition, Applicant argues that the “claims provide other improvements to technology that integrate any judicial exception into a practical application” (p. 15, para. 2).  More specifically, Applicant argues that “certain embodiments provide recommended travel itineraries to travelers using
contextual information that … provide a more accurate and useful recommendation to the traveler” (p. 15, para. 2 (emphasis in original)).
	As discussed more fully above, a method that improves the way a recommendation is made to a user does not provide an improvement in the functioning of a computer or technical field.  The fact that the claimed method uses “contextual information” in order to improve the recommendation generated for the user does not improve the functioning of a computer or technical field.  The claims are ineligible.
Regarding the prior art rejections, Applicant argues that the art of record fails to teach “apply[ing] machine learned algorithms to identify user preferences through a series of itinerary sets selected based on their ability to inform a plurality of travel preferences of the user and encode the identified user preferences in a traveler preference data structure comprising an array of values” (p. 17, para. 5 (emphasis in original)).  As discussed more fully above, the newly added claim limitations are taught by Gonzalez.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/OMAR ZEROUAL/Primary Examiner, Art Unit 3628